Decree of the Surrogate’s Court, Queens County, judicially settling the account of Vincenza Cacciatore, as administratrix of Rosalia Cacciatore, and overruling appellant’s objections to the account, in so far as appealed from, reversed on the law and the facts, with costs to appellant, payable out of the estate, the objections sustained, and the matter remitted to the Surrogate’s Court so that a decree may be entered surcharging the accountant with the items specified in the objections. In our opinion the evidence clearly shows that the deceased died possessed (1) of the balance on deposit in the Queens County Savings Bank; (2) two registered bonds totalling 75,200 Italian lire; (3) the negotiable bonds totalling 33,000 Italian lire; (4) the articles of jewehy testified to by the witness Silvio Conte; (5) $340 in cash found in the decedent’s valise on the night of her death and, therefore, the administratrix should be surcharged with these items, including accrued interest, if any, on the negotiable bonds. The proof is insufficient to show a gift of the two registered bonds to Vincenza Cacciatore. The record is silent as to the value of the negotiable bonds and the jewelry, and it will be necessary for the surrogate to take proof as to their value before the entry of the decree. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur. [See post, p. 1044.]